 



EXHIBIT 10.22
KELLOGG COMPANY 2002 EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated Effective January 1, 2008)
1. Purpose. Kellogg Company (the “Company”) has established this Kellogg Company
2002 Employee Stock Purchase Plan, as amended (the “Plan”) to encourage and
enable its eligible employees and the eligible employees of its Subsidiaries to
acquire the Company’s Common Stock, and to align more closely the interests of
those individuals and the Company’s share owners. The Company intends that the
Plan qualify as an “employee stock purchase plan” under Section 423 of the
Internal Revenue Code of 1986, as amended. The Plan was originally adopted by
the Board on December 6, 2001, to be effective July 1, 2002, and was approved by
the Company’s share owners on April 26, 2002. The following provisions
constitute an amendment and restatement of the Plan effective as of January 1,
2008.
2. Definitions. Unless the context clearly indicates otherwise, for purposes of
the Plan, the following terms shall have the following meanings:
     (a) “Board” means the Board of Directors of Kellogg Company, as constituted
from time to time.
     (b) “Beneficiary” means (i) the person designated by the Participant to
receive benefits under a Company-sponsored and Company-paid life insurance
program, if any, or (ii) the Participant’s estate.
     (c) “Code” means the Internal Revenue Code of 1986, as amended.
     (d) “Committee” means the Compensation Committee of the Board.
     (e) “Common Stock” means the Common Stock, par value $0.25 per share, of
the Company or any security of the Company issued by the Company in substitution
or exchange therefor.
     (f) “Company” means Kellogg Company, a Delaware corporation, any successor
corporation to Kellogg Company.
     (g) “Compensation” means with respect to a Participant, the portion of the
Participant’s base salary, commissions or wages paid to the Participant during
the applicable payroll period.
     (h) “Custodian” means the individual or organization appointed by the Plan
Administrator to maintain custody of Participants’ payroll deductions, purchase
Common Stock under the Plan, and allocate Common Stock among Participants.
     (i) “Designated Subsidiary” means any Subsidiary that the Board has
designated from time to time, in its sole discretion, as eligible to participate
in the Plan.

1



--------------------------------------------------------------------------------



 



     (j) “Disability” means disability as determined by the Committee in
accordance with standards and procedures similar to those under the long-term
disability plan of the Company or Designated Subsidiary, if any, or if the
Participant is then a party to an effective employment agreement with the
Company or Designated Subsidiary that defines disability, “Disability” means
disability as defined in the Participant’s then effective employment agreement.
Subject to the first sentence of this paragraph, at any time that the Company or
Designated Subsidiary does not maintain a long-term disability plan,
“Disability” shall mean any physical or mental disability that is determined to
be total and permanent by a physician selected in good faith by the Company or
Designated Subsidiary.
     (k) “Effective Date” means January 1, 2008.
     (l) “Eligible Employee” means each Employee of the Company or a Designated
Subsidiary. Notwithstanding the foregoing, any Employee who is covered by a
collective bargaining agreement and whose decision not to participate in the
Plan was the subject of good faith negotiations between the Company or a
Designated Subsidiary and a labor organization will not be eligible to
participate in the Plan, unless the decision not to participate in the Plan is
revoked by the labor organization upon reasonable notice to the Company.
     (m) “Employee” means each and every person employed by the Company or a
Designated Subsidiary, and whom the Company or Designated Subsidiary classifies
as a common law employee; provided that, only individuals who are paid as common
law employees from the payroll of the Company or a Designated Subsidiary shall
be deemed to be Employees for purposes of the Plan.
     For purposes of this definition of Employee, and notwithstanding any other
provisions of the Plan to the contrary, who are not classified by the Company or
by a Designated Subsidiary, in its discretion, as employees under Code Section
3121(d) including, but not limited to, individuals classified by the Company or
a Designated Subsidiary as independent contractors and non-employee consultants)
and individuals who are classified by the Company or by a Designated Subsidiary,
in its discretion, as employees of any entity other than the Company or a
Designated Subsidiary, do not meet the definition of Employee and are ineligible
for benefits under the Plan, if the classification by the Company or Designated
Subsidiary is later determined to be erroneous, or is retroactively revised. In
the event the classification of an individual who is excluded from the
definition of Employee under the preceding sentence is determined to be
erroneous or is retroactively revised, the individual shall nonetheless continue
to be excluded from the definition of Employee and shall be ineligible for
benefits for all periods prior to the date the Company or Designated Subsidiary
determines its classification of the individual is erroneous or should be
revised.
     (n) “Exchange Act” means the Securities Exchange Act of 1934, in effect and
as amended from time to time, or any successor statute thereto, together with
any rules, regulations and interpretations promulgated thereunder or with
respect thereto.
     (o) “Fair Market Value” means, with respect to any date, the closing price
per share on the New York Stock Exchange Composite Transactions Tape on such
date, provided that if

2



--------------------------------------------------------------------------------



 



there shall be no sales of shares reported on such date, the Fair Market Value
of a share on such date shall be deemed to be equal to the closing price per
share on such Composite Tape for the last preceding date on which sales of
shares were reported.
     (p) “Offering Date” means the first day of a Purchase Period, January 1,
April 1, July 1 and October 1.
     (q) “Option” means an option to purchase shares of Common Stock under the
Plan, pursuant to the terms and conditions thereof.
     (r) “Participant” means an Eligible Employee who is participating in the
Plan pursuant to Section 4.
     (s) “Plan” means the Kellogg Company 2002 Employee Stock Purchase Plan, as
set forth herein, as in effect, and as amended from time to time (together with
any rules and regulations promulgated by the Committee with respect thereto).
     (t) “Plan Account” means an account maintained by the Plan Administrator
for each Participant to which the Participant’s payroll deductions are credited,
against which funds used to purchase shares of Common Stock are charged, and to
which shares of Common Stock purchased are credited.
     (u) “Plan Administrator” means such other person or persons, a committee,
as the Committee may appoint to administer the Plan.
     (v) “Purchase Date” means, except as provided in Sections 13 and 18, the
last day of a Purchase Period, each March 31, June 30, September 30 and
December 31.
     (w) “Purchase Period” means each calendar quarter.
     (x) “Purchase Price” means, with respect to each Purchase Period, 95% of
the Fair Market Value of Common Stock on the Purchase Date.
     (y) “Retirement” means the voluntary retirement by the Participant from
active employment with the Company and its Designated Subsidiaries on or after
the attainment of early or normal retirement age under the pension or retirement
plan sponsored by the Company or Designated Subsidiary in which he or she
participates, or any other age with the consent of the Company or Designated
Subsidiary.
     (z) “Subsidiary” means any corporation, domestic or foreign, than the
Company, in an unbroken chain of corporations beginning with the Company if, at
the time of the granting of the Option, each of the corporations other than the
last corporation in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. Notwithstanding the foregoing, the term “Subsidiary”
shall include a limited liability company that is disregarded as an entity
separate from a Subsidiary.

3



--------------------------------------------------------------------------------



 



3. Stock Subject to the Plan. Subject to Section 14, the aggregate number of
shares of Common Stock that may be sold under the Plan is 2,500,000. Shares of
Common Stock to be issued under the Plan may be authorized and unissued shares,
issued shares that have been reacquired by the Company (in the open-market or in
private transactions) and that are being held as treasury shares, or a
combination thereof.
4. Participation in the Plan. Each Eligible Employee may participate in the Plan
effective as of any Offering Date, by completing and delivering a payroll
deduction authorization to the Plan Administrator at least 10 days in advance of
the applicable Offering Date in the manner specified by the Plan Administrator.
The Offering Date as of which an Eligible Employee commences or recommences
participation in the Plan, and each Offering Date as of which an Eligible
Employee renews his or her authorization under paragraph (a), is an Offering
Date with respect to that Eligible Employee. A Participant’s payroll deductions
under the Plan shall commence on his or her initial Offering Date, and shall
continue, subject to paragraph (a), until the Eligible Employee terminates
participation in the Plan, is no longer an Eligible Employee, or the Plan is
terminated.
     (a) A Participant’s payroll deduction authorization shall be automatically
renewed effective on the Offering Date following the conclusion of his or her
initial Purchase Period and each subsequent Purchase Period, unless the
Participant otherwise notifies the Plan Administrator in the manner specified by
the Plan Administrator at least 10 days in advance of such date.
     (b) Notwithstanding the foregoing, an Eligible Employee shall not be
eligible to purchase shares of Common Stock under the Plan if, on the Purchase
Date, the Eligible Employee owns, or could own if the Eligible Employee
exercised his or her purchase right under the Plan on such Purchase Date, stock
possessing 5% or more of the total combined voting power or value of all classes
of stock of the Company or any Subsidiary. For purposes of this paragraph (b),
the rules of Code Section 424(d) shall apply in determining the stock ownership
of an individual, and stock that an Eligible Employee may purchase under
outstanding options shall be treated as stock owned by the Eligible Employee.
     (c) Notwithstanding the foregoing, an Eligible Employee shall not be
permitted to elect participation in the Plan for the next two full Purchase
Periods immediately following his or her sale, transfer (including transfer to a
different brokerage account or withdrawal from the Participant’s Plan Account),
or other disposition of Common Stock that was acquired within one year of the
Purchase Date applicable to that Common Stock.
5. Payroll Deductions. An Eligible Employee may participate in the Plan only
through payroll deductions. After-tax payroll deductions shall be made from the
Compensation paid to each Participant for each Purchase Period in such whole
percentage from 1% to 10% as the Participant shall authorize in his or her
election form. No Eligible Employee may be granted the right to purchase more
than $25,000 of Fair Market Value (determined as of the Purchase Date) of Common
Stock under the Plan, and any other stock purchase plan of the Company or any
Subsidiary that is qualified under Code Section 423, in any calendar year.

4



--------------------------------------------------------------------------------



 



6. Changes in Payroll Deductions. A Participant may not increase or decrease the
amount of his or her payroll deductions during a Purchase Period. A Participant
may change his or her payroll deductions effective as of a subsequent Purchase
Period by notifying the Plan Administrator in the manner specified by the Plan
Administrator at least 10 days in advance of the next Offering Date.
7. Termination of Participation in Plan.
     (a) A Participant may, for any reason and at any time prior to each
Purchase Date, voluntarily terminate participation in the Plan by notifying the
Plan Administrator in a reasonable time and manner prior to the Purchase Date.
Such Participant’s payroll deductions under the Plan shall cease as soon as
practicable following delivery of such notice. If the former Participant remains
employed by the Company or any Designated Subsidiary after termination of his or
her participation in the Plan, any payroll deductions credited to such
Participant’s Plan Account may be used to purchase shares of Common Stock on the
next Purchase Date or refunded, without interest, to the Participant, at the
election of the Participant. Participants must notify the Plan Administrator of
any request for a refund at least 20 days prior to the Purchase Date. An
Eligible Employee whose participation in the Plan is terminated may rejoin the
Plan no earlier than the beginning of the Purchase Period next following his or
her withdrawal, by delivering a new payroll deduction authorization in
accordance with Section 4.
     (b) A Participant’s participation in the Plan shall terminate upon
termination of his or her employment with the Company and its Designated
Subsidiaries, or termination of status as an Eligible Employee, for any reason.
If a former Participant is no longer employed by the Company or any Designated
Subsidiary for any reason, including Disability or Retirement, any payroll
deductions credited to his or her Plan Account may be used to purchase shares of
Common Stock on the next Purchase Date, or refunded (subject to the 20 day
advance notice requirement described in Section 7(a)), without interest, to the
Participant, at the election of the Participant (or, in the event of the
Participant’s death or Disability, the Participant’s Beneficiary), soon as
practicable following his or her termination of employment.
8. Purchase of Shares.
     (a) On each Purchase Date, each Participant shall be deemed to have been
granted an Option. In no event will a Participant be deemed to have been granted
more than one Option during any Purchase Period.
     (b) On the Purchase Date of a Purchase Period, each Participant shall be
deemed, without any further action, to have purchased that number of whole and
fractional shares of Common Stock determined by dividing the balance in the
Participant’s Plan Account on the Purchase Date by the Purchase Price (ractional
shares will be calculated to the third decimal place). Except as provided in
Sections 13 and 18, in no event may a Participant purchase shares of Common
Stock prior to the Purchase Date of a Purchase Period.

5



--------------------------------------------------------------------------------



 



     (c) As soon as practicable after each Purchase Date, a statement shall be
delivered to each Participant that shall include the number of shares of Common
Stock purchased on the Purchase Date on behalf of such Participant under the
Plan.
     (d) As of the Purchase Date of each Purchase Period, the Common Stock
purchased by each Participant shall be considered to be issued and outstanding
to his or her credit as a bookkeeping entry maintained by the Custodian in the
Participant’s Plan Account. Subject to the restrictions of Section 4(c) above, a
stock certificate for shares of Common Stock credited to a Participant’s Plan
Account shall be issued upon request of the Participant at any time. Stock
certificates under the Plan shall be issued, at the election of the Participant,
in the Participant’s name or in his or her name and the name of another person
as joint tenants with right of survivorship or as tenants in common. A cash
payment shall be made for any fraction of a share in such Plan Account, if
necessary to close the Plan Account.
9. Rights as a Share Owner. A Participant shall not be treated as the owner of
Common Stock until the Purchase Date of such stock under the Plan. As of the
Purchase Date a Participant shall be treated as the record owner of his or her
shares purchased on such date pursuant to the Plan. Unless the Participant
elects otherwise in the time and manner specified by the Plan Administrator, any
dividends paid in respect of Common Stock purchased by a Participant under the
Plan and credited to his or her Plan Account will be reinvested in Common Stock
in accordance with procedures established by the Company.
10. Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant or by the
Participant’s guardian or legal representative. No rights or payroll deductions
of a Participant shall be subject to execution, attachment, levy, garnishment or
similar process.
11. Application of Funds. All funds of Participants received or held by the
Company under the Plan before purchase of the shares of Common Stock shall be
held by the Company without liability for interest or other increment
12. Administration of the Plan. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have authority to make rules and
regulations for the administration of the Plan, and its interpretations and
decisions with regard to the Plan and such rules and regulations shall be final
and conclusive. It is intended that the Plan shall at all times meet the
requirements of Code Section 423, if applicable, and the Plan Administrator
shall, to the extent possible, interpret the provision of the Plan so as to
carry out such intent.
13. Change of Control Provisions.
     (a) Notwithstanding any other provision of the Plan to the contrary, in the
event of a Change in Control, each Option outstanding under the Plan shall be
assumed or an equivalent option shall be substituted by the successor
corporation or a parent or subsidiary of such successor corporation. If the
successor corporation refuses or is unable to assume or substitute for
outstanding Options, each Purchase Period then in progress shall be shortened
and a new

6



--------------------------------------------------------------------------------



 



Purchase Date shall be set (the “New Purchase Date”), as of which date any
Purchase Period then in progress will terminate. The New Purchase Date shall be
on or immediately before the effective time of the Change in Control, the Plan
Administrator shall notify each Participant in writing, at least 10 days before
the New Purchase Date, that the Purchase Date for his or her Option has been
changed to the New Purchase Date, and that the Participant’s Option will be
exercised automatically on the New Purchase Date unless the Participant has
withdrawn from the Purchase Period before the New Purchase Date, as provided in
Section 7.
     (b) For purposes of the Plan, a “Change in Control” shall mean the
happening of any of the following events:
          (i) An acquisition after the Effective Date by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (a) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company or
approved by the Incumbent Board (as defined below), (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
(4) any acquisition by an underwriter temporarily holding Company securities
pursuant to an offering of such securities, or (5) any acquisition pursuant to a
transaction that complies with clauses (1), (2) (3) of subsection (iii) of this
Section 13; or
          (ii) A change in the composition of the Board such that the
individuals who, as of the Effective Date, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this Section 13, that any individual who becomes a member of the Board
subsequent to the Effective Date, whose election, or nomination for election by
the Company’s share owners, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso), either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or
          (iii) Consummation of a reorganization, merger or consolidation (or
similar transaction), a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity (“Corporate Transaction”); in each case, unless

7



--------------------------------------------------------------------------------



 



immediately following such Corporate Transaction (1) all or substantially all of
the individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (other than the Company, any employee benefit plan (or related
trust) the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, except to the extent that such ownership existed
prior to the Corporate Transaction, and (3) individuals who were members of the
Incumbent Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Corporate Transaction will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or
          (iv) The approval by the share owners of the Company of a complete
liquidation or dissolution of the Company.
14. Adjustments in Case of Changes Affecting Shares. In the event of any
dividend or other distribution (whether in the form of cash, Common Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, Change in Control or exchange of Common Stock or other securities of
the Company, or other corporate transaction or event that affects the Common
Stock: (a) the number of shares of Common Stock approved for the Plan shall be
increased or decreased proportionately, and (b) the Board may determine, in its
sole discretion, that an adjustment is necessary or appropriate in order to
prevent dilution or enlargement of benefits or potential benefits intended to be
made available under the Plan.
15. No Corporate Action Restriction. The existence of the Plan and/or the
Options granted hereunder shall not limit, affect or restrict in any way the
right or power of the Board or the Company’s share owners to make or authorize
(a) any adjustment, recapitalization, reorganization or other change in the
Company’s or any Subsidiary’s capital structure or its business, (b) any merger,
consolidation or change in the ownership of the Company or any Subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference
stocks ahead of or affecting the Company’s or any Subsidiary’s capital stock or
the rights thereof, (d) any dissolution or liquidation of the Company or any
Subsidiary, (e) any sale or transfer of all or any part of the Company’s or any
Subsidiary’s assets or business, or (f) any other corporate act or proceeding by
the Company or any Subsidiary. No Participant, Employee, beneficiary or any
other person shall have any claim against any member of the Board or the
Committee, the Company or any Subsidiary, or any employees, officers, share
owners or agents of the Company or any Subsidiary, as a result of any such
action.

8



--------------------------------------------------------------------------------



 



16. Notices. All notices or other communications by an Employee or Participant
to the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.
17. Amendments to the Plan. The Committee may, at any time, or from time to
time, amend or modify the Plan; provided, however, that no amendment shall be
made increasing or decreasing the number of shares authorized for the Plan
(other than as provided in Section 14), and that, except to conform the Plan to
the requirements of the Code, no amendment shall be made that would cause the
Plan to fail to meet the applicable requirements of Code Section 423.
18. Termination of Plan. The Plan shall terminate upon the earlier of (a) the
twelfth anniversary of the Effective Date, (b) the date no more shares of Common
Stock remain to be purchased under the Plan, or (c) the termination of the Plan
by the Board as specified below. The Board may terminate the Plan as of any
date. The date of termination of the Plan shall be deemed a Purchase Date. If on
such Purchase Date Participants in the aggregate have Options to purchase more
shares of Common Stock than are available for purchase under the Plan, each
Participant shall be eligible to purchase a reduced number of shares of Common
Stock on a pro rata basis, and any excess payroll deductions shall be returned
to Participants, without interest, all as provided by rules and regulations
adopted by the Plan Administrator.
19. Costs. All costs and expenses incurred in administering the Plan shall be
paid by the Company. Any costs or expenses of selling shares of Company Stock
acquired pursuant to the Plan shall be borne by the holder thereof.
20. Governmental Regulations. The Company’s obligation to sell and deliver its
Common Stock pursuant to the Plan is subject to the approval of any governmental
authority required in connection with the authorization, issuance or sale of
such stock. Shares shall not be issued with respect to an Option unless the
exercise of such Option and the issuance and delivery of such shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, state securities laws, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
     As a condition to the exercise of an Option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the shares of Common Stock are being purchased only for investment
and without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
21. Governing Law. The Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the United States of America
and, to the extent not

9



--------------------------------------------------------------------------------



 



inconsistent therewith, by the laws of the State of Delaware, without reference
to the principles of conflict of laws thereof. This Plan is not to be subject to
the Employee Retirement Income Security Act of 1974, as amended, but is intended
to comply with Code Section 423. Accordingly, the provisions of the Plan shall
be construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code. Any provisions required to be set
forth in this Plan by such Code section are hereby included as fully as if set
forth in the Plan in full. Any titles and headings herein are for reference
purposes only, and shall in no way limit, define or otherwise affect the
meaning, construction or interpretation of any provisions of the Plan.
22. Effect on Employment. The provisions of this Plan shall not affect the right
of the Company or any Designated Subsidiary or any Participant to terminate the
Participant’s employment with the Company or any Designated Subsidiary.
23. Withholding. The Company reserves the right to withhold from stock or cash
distributed to a Participant any amounts that it is required by law to withhold.
24. Other Company Benefit and Compensation Programs. For purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Company or any Designated Subsidiary
(a) any amounts deducted from a Participant’s Compensation pursuant to the
Participant’s payroll deduction election under Section 4 shall be deemed a part
of a Participant’s compensation, and (b) payments and other benefits received by
a Participant under an Option shall not be deemed a part of a Participant’s
compensation, unless expressly provided in such other plans or arrangements, or
except where the Board expressly determines in writing. The existence of the
Plan notwithstanding, the Company or any Designated Subsidiary may adopt such
other compensation plans or programs and additional compensation arrangements as
it deems necessary to attract, retain and motivate employees.
25. Effective Date. The Plan, as amended, shall be effective January 1, 2008.

10